Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings were received on 7/20/2020.  These drawings are accepted.
Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious an electrical generator, comprising: a method means, a device means, and a structural means of triggering an electromagnetic energy harvesting generator including: where an external downward force exerts a contiguous urging on said snap fitted rocker paddle member area nearest to said first substantially shaped rectangular slab Neodymium bar magnet that is disposed with a substantially strikable horizontal paddle member disposed on said first rotatable volume member, said first rotatable volume member rotates anti-clockwise by means of said first horizontal plunger drive platform member ensemble and is released from said first plunger platform protruding tooth that strikes and passes beyond said paddle member width and releases first rotatable volume member containing its first Neodymium magnet this first causal action provides damped oscillatory rotation of said first Neodymium magnet retained in said first rotatable volume member and thereby induces an AC voltage ai said coil winding terminals for a substantial time duration; and where an external downward force exerts a contiguous urging on said snap fitted rocker paddle member area nearest to said second substantially shaped rectangular slab Neodymium bar magnet that is disposed with a substantially strikable horizontal paddle member disposed on said second rotatable volume member, said second rotatable volume member rotates clockwise, relative .
Conclusion
This application is in condition for allowance except for the following formal matters: 
At the end of claim 1, replace “;” with -- . --.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



2/25/2022

/DANG D LE/Primary Examiner, Art Unit 2834